EXHIBIT 1 TRANSACTIONS SINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company since the date of the most recent filing on Schedule 13D.Such transactions involved the sale of shares on the NASDAQ Global Market.The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 11/9/20111 Sale 11/10/20112 Sale 11/11/2011 Sale 11/14/2011 Sale 11/15/20113 Sale 11/16/20114 Sale 11/17/20115 Sale 11/21/20116 Sale 11/22/20117 Sale 11/23/20118 Sale 11/28/20119 Sale 11/29/2011 Sale 11/30/201110 Sale 12/1/201111 Sale 12/5/201112 Sale 12/6/201113 Sale 1 This transaction was executed in multiple trades at prices ranging from $1.19 - 1.21. 2 This transaction was executed in multiple trades at prices ranging from $1.25 - 1.26. 3 This transaction was executed in multiple trades at prices ranging from $1.25 - 1.35. 4 This transaction was executed in multiple trades at prices ranging from $1.25 - 1.30. 5 This transaction was executed in multiple trades at prices ranging from $1.25 - 1.29. 6 This transaction was executed in multiple trades at prices ranging from $1.29 - 1.30. 7 This transaction was executed in multiple trades at prices ranging from $1.28 - 1.32. 8 This transaction was executed in multiple trades at prices ranging from $1.24 - 1.27. 9 This transaction was executed in multiple trades at prices ranging from $1.27 - 1.31. 10 This transaction was executed in multiple trades at prices ranging from $1.31 - 1.33. 11 This transaction was executed in multiple trades at prices ranging from $1.25 - 1.27. 12 This transaction was executed in multiple trades at prices ranging from $1.19 - 1.22. 13 This transaction was executed in multiple trades at prices ranging from $1.20 - 1.22. Date Type Price Shares 12/12/201114 Sale 12/14/201115 Sale 14 This transaction was executed in multiple trades at prices ranging from $1.04 - 1.08. 15 This transaction was executed in multiple trades at prices ranging from $1.08 - 1.13.
